ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Digibeam Corporation                       )      ASBCA No. 59550
                                           )
Under Contract No. H94003-07-D-7001        )

APPEARANCE FOR THE APPELLANT:                     Christopher I. Kachouroff, Esq.
                                                   McSweeney Cynkar & Kachouroff, PLLC
                                                   Woodbridge, VA

APPEARANCE FOR THE GOVERNMENT:                    Mark Micchio, Esq.
                                                   Counsel
                                                   Defense Microelectronics Activity
                                                   McClellan, CA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 23 September 2015


                                                g~,/r;(
                                               MARK N.    STEMPL~
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59550, Appeal of Digibeam Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREYD. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals